DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 13-20 in the reply filed on October 4, 2021 is acknowledged. Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 13 is objected to because of the following informalities:  “inletextending” should be “inlet extending” in line 2; “bloodinlet” should be “blood inlet” in line 4; “passingthrough” should be “passing through” in line 9; and “filteredby” should be “filtered by” in line 10.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  “heatexchanger” in line 2 should be “heat exchanger.”  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  “asupport” should be “a support.”  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  “thescreen” should be “the screen” and “itself,about” should be “itself, about.”  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  “hollowgas” should be “hollow gas.”  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  “spacebeing” should be “space being” and “theapparatus” should be “the apparatus.”  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  “carbondioxide” should be “carbon dioxide.”  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  “about the” should be “about the”; “surfaceof” should be “surface of”; “passingthrough” should be “passing through”; and “filteredby” should be “filtered by.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the limitation “the gas exchanger comprises a screen mesh” renders the claim indefinite, as this seems to suggest a different screen mesh from the screen filter, when it seems from the specification and drawings that the screen mesh is part of the screen filter. For examination purposes, this limitation is interpreted as requiring that the screen filter comprises a screen mesh.
Claim 17 is rejected as a dependent of claim 16. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogihara et al. (US 2006/0016743) in view of Martinez (US 3,743,098).
Regarding claim 13, Ogihara discloses a blood processing apparatus 1 (see Fig. 1) comprising: an apparatus 2 having a blood inlet 24 and a blood outlet 25, the blood inlet extending into an interior of the apparatus housing (see Fig. 6); a core 5 in fluid communication with the blood inlet and disposed about the blood inlet (see Fig. 6); a gas exchanger 18, 19 disposed about the core such that an inner surface of the gas exchanger is positioned to receive blood exiting an outer surface of the core (see Fig. 6); and a screen filter 6 (see para. 49) is positioned through the gas exchanger such that blood passing through the gas exchanger passed through the screen filter and filtered by the screen filter a plurality of times (see para. 72). 
Ogihara does not disclose the screen filter being spirally wound. 
Martinez discloses a blood processing apparatus with a screen member arranged in a spiral about a core (see Abstract). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the screen filter of Ogihara be arranged in a spiral, as disclosed by Martinez, in order to help securely position the screen as well as to help with filtering via the screen filter. 
Regarding claim 14, teachings of Ogihara and Martinez are described above and Ogihara further discloses the core comprises a heat exchanger core, and there is a heat exchanger 32 disposed within the heat exchanger core (see Fig. 6, para. 51). 
Regarding claim 15, teachings of Ogihara and Martinez are described above and Ogihara further discloses the core comprises a support for the gas exchanger (see Fig. 6, core provides support by providing inner layer along gas exchanger). 
Regarding claim 18, teachings of Ogihara and Martinez are described above and Ogihara further discloses an annular space 12 being defined between an outer surface of the filter screen and an interior surface of the apparatus housing such that blood exiting the outer surface of the gas exchanger can collect in the annular space, the annular space in fluid communication with the blood outlet (see Fig. 6). 
Regarding claim 19, teachings of Ogihara and Martinez are described above and Ogihara further discloses the gas exchanger is configured to permit gas to flow theretrhough in order to add oxygen and remove carbon dioxide from the blood passing through the gas exchanger (see Fig. 6, Abstract, para. 65, official notice is taken that the whole purpose of an artificial lung device is to provide oxygenation of blood and removal of carbon dioxide from the blood, in order to take some of functionality of biological lung).
Regarding claim 20, Ogihara discloses a blood processing apparatus 1 (see Fig. 1) comprising: an apparatus 2 having a blood inlet 24 and a blood outlet 25, the blood inlet extending into an interior of the apparatus housing (see Fig. 6); a heat exchanger 31 in fluid communication with the blood inlet and disposed about the blood inlet (see Fig. 6); a gas exchanger 18, 19 disposed about the core such that an inner surface of the gas exchanger is positioned to receive blood exiting an outer surface of the core (see Fig. 6); and a screen filter 6 (see para. 49) is positioned through the gas exchanger such that blood passing through the gas exchanger passed through the screen filter and filtered by the screen filter a plurality of times (see para. 72). 
Ogihara does not disclose the screen filter being spirally wound. 
Martinez discloses a blood processing apparatus with a screen member arranged in a spiral about a core (see Abstract). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the screen filter of Ogihara be arranged in a spiral, as disclosed by Martinez, in order to help securely position the screen as well as to help with filtering via the screen filter. 
Allowable Subject Matter
Claims 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 16-17, the closest prior art found is Ogihara and Martinez, which do not disclose the specific composite assembly claimed. Furthermore, it would not have been obvious to a person having ordinary skill in the art to restructure the layers disclosed of Ogihara as required to create the composite assembly absent glancing into Applicant’s specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781